t c memo united_states tax_court michael d brown petitioner v commissioner of internal revenue respondent docket no 18104-17l filed date steven r mather and lydia b turanchik for petitioner kevin w coy for respondent memorandum findings_of_fact and opinion kerrigan judge this collection_due_process cdp case was commenced in response to two notices of determination concerning collection action s under sec_6320 and or dated date upholding two notice_of_federal_tax_lien nftl filings regarding petitioner’s unpaid tax liabilities for and years in issue the issue for our consideration is whether respondent’s determinations to sustain the collection actions were proper unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times we round all monetary amounts to the nearest dollar findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and attached exhibits are incorporated herein by this reference petitioner resided in california when he timely filed his petition on date petitioner filed his form_1040 u s individual_income_tax_return on date after an examination of petitioner’s form_1040 the parties reached a settlement for petitioner’s outstanding tax_liability for that year respondent assessed petitioner’s unpaid tax_liability on date on date respondent filed an nftl against petitioner’s personal_residence for dollar_figure and on date sent petitioner a notice informing 1these facts are relevant portions of the administrative record 2petitioner’s ex-wife was granted innocent spouse relief for him of the nftl filing and his right to a cdp hearing on date petitioner’s counsel timely requested a cdp hearing on form request for a collection_due_process or equivalent_hearing on form petitioner’s counsel indicated that petitioner wanted to submit an offer-in-compromise oic as a collection alternative and did not raise the underlying tax_liability for petitioner’s outstanding tax_liability for is based on his income_tax_liability reported on hi sec_2014 form_1040 respondent assessed petitioner’ sec_2014 tax_liability on date on date respondent filed an nftl against petitioner’s property for dollar_figure and on date sent petitioner a notice informing him of the nftl filing and his right to a cdp hearing on date petitioner’s counsel timely requested a cdp hearing on form petitioner’s counsel indicated petitioner wanted to submit a collection alternative and checked the boxes for installment_agreement offer_in_compromise and i cannot pay balance the hearing request stated that the lien filing was premature and that the liability is excessive due to failure to abate penalties 3petitioner’ sec_2014 filing_status was married_filing_separately 4at petitioner’s cdp hearing petitioner’s counsel conceded these issues and raised only the oic as a collection alternative in addition to the outstanding tax_liabilities for the years in issue petitioner has outstanding tax_liabilities for tax_year sec_2001 sec_2002 and petitioner’s total outstanding tax_liabilities exceed dollar_figure million on date this court sustained respondent’s filing of the nftls and the jeopardy_levy actions for tax_year sec_2001 sec_2002 and brown v commissioner tcmemo_2016_82 aff’d 697_fedappx_1 d c cir a portion of petitioner’s liability arose from a tax equity and fiscal responsibility act tefra_audit of zelly llc zelly a limited_liability_company llc in which he owns an interest on date petitioner filed a petition with this court for a readjustment of partnership items relating to zelly see zelly llc v commissioner t c dkt no the parties entered into a joint stipulation of settled issues on date the court entered a decision on date on date petitioner’s cdp case for the tax_liability was assigned to a settlement officer on date petitioner’s cdp case for the tax_liability was assigned to the same settlement officer as part of her review the settlement officer searched the internal_revenue_service irs partnership investor_control file system which showed that petitioner had open tefra audits for tax_year sec_2002 and the settlement officer spoke with a tefra specialist to confirm there were open tefra audits on date the settlement officer mailed petitioner a letter for tax_year and a letter for tax_year scheduling his cdp hearing she also requested that he submit a completed form 433-a collection information statement for wage earners and self-employed individuals with supporting documentation a form_656 offer_in_compromise with the oic application fee and required_payment a list of all cases pending at any level with the irs and a description of why petitioner believed the nftls were wrongly filed on date petitioner’s counsel provided the settlement officer with information relating to other pending tax issues including tax years and issues before this court open tefra audits and pending assessments in addition to the tefra case for zelly petitioner’s counsel indicated that there were three other open tefra audits for relating to other entities in which petitioner held interests the settlement officer conducted petitioner’s cdp hearing for the years in issue on date petitioner did not provide the settlement officer with form_656 or supporting financial documentation before the cdp hearing during the cdp hearing the settlement officer informed petitioner’s counsel that petitioner had the right to submit an oic as a collection alternative but that it would likely be returned because of the open tefra cases in a letter to petitioner dated date the settlement officer gave petitioner until date to submit his oic and accompanying payments the letter explained that if the settlement officer did not receive the documents she would make a determination in his case on the basis of information available in the irs’ system she also requested that petitioner provide completed forms 433-b collection information statement for businesses for five different business entities substantiation if any of those entities’ financial information showing whether they were out of business estimated_tax payments for the first three quarters of and the contact information of the irs employees handling the pending tefra cases and other tax matters currently under examination on date petitioner submitted form_656 offering to settle his total outstanding tax_liabilities for all delinquent tax years in a lump-sum payment of dollar_figure petitioner submitted his oic on the basis of doubt as to collectibility with his oic petitioner included a tax increase prevention and reconciliation5 tipra payment of dollar_figure of the total oic the oic 5the tax_increase_prevention_and_reconciliation_act_of_2005 pub_l_no sec_509 sec_120 stat pincite enacted new sec_7122 effective for continued application fee of dollar_figure and his estimated_tax payments for petitioner did not request that his dollar_figure tipra payment be applied against a specific year’s tax_liability on his form_656 petitioner acknowledged that his dollar_figure tipra payment was a nonrefundable payment of tax on date the settlement officer forwarded petitioner’s oic to the centralized offer_in_compromise unit in holtsville new york holtsville coic unit for consideration after reviewing all of the documentation the holtsville coic unit determined that petitioner’s oic was a processable offer the holtsville coic unit applied petitioner’s oic application fee of dollar_figure and his dollar_figure tipra payment against his total outstanding tax_liabilities on date the settlement officer sent petitioner’s oic to the long beach california centralized offer_in_compromise group long beach group the long beach group investigated whether to accept reject or return petitioner’s offer the offer specialist with the long beach group found that there was an open abusive tax_avoidance transaction atat investigation the continued oics submitted on or after date sec_7122 requires that the submission of any lump-sum oic be accompanied by the payment of percent of the amount of such offer see also notice_2006_68 2006_2_cb_105 offer specialist contacted the revenue_officer conducting the investigation to determine its status since date the assigned revenue_officer had been investigating petitioner’s ability to pay focusing on identifying and attempting to collect petitioner’s assets held through trusts llcs and offshore accounts petitioner responded to the assigned revenue officer’s requests for information dated date and january may and date at the time of trial of this case the investigation was still ongoing the offer specialist concluded that the oic needed to be returned pending the completion of the revenue officer’s atat investigation on date the offer specialist in the long beach group returned petitioner’s oic noting that there was an open atat investigation that could potentially affect the outstanding tax_liabilities petitioner sought to compromise upon returning the oic the offer specialist closed petitioner’s case the settlement officer reviewed the long beach group’s decision to return petitioner’s oic and determined that the decision was consistent with irs policy on date the settlement officer spoke with petitioner’s counsel about the reasons the oic was returned she told petitioner’s counsel that the collection_division collection properly returned the oic on the basis of stated irs policy the settlement officer also told petitioner’s counsel that the pending tefra audits were still open petitioner’s counsel told the settlement officer that he did not agree with the oic’s being returned he also informed the settlement officer that on date he had spoken with the offer specialist in the long beach group and the acting general manager at collection petitioner’s counsel requested additional time to contact collection to try to have the oic reopened the settlement officer gave petitioner’s counsel until date to contact collection on date the settlement officer again spoke to petitioner’s counsel and reminded him that the oic could be withdrawn petitioner’s counsel told the settlement officer that petitioner did not want to withdraw his oic and preferred instead to receive a notice_of_determination the settlement officer verified that the assessments for the years in issue were proper on date the settlement officer issued a notice_of_determination for each of the tax years in issue sustaining the nftl filing each of the notices of determination states that collection returned petitioner’s oic on date because there were other investigations pending at the collection’s level that might affect your delinquent tax account sought to be compromised and that the appeals_office concurs that the basis determined by collection to return your offer_in_compromise was appropriate the notices of determination also state in addition to the other investigations pending at the collection’s level you have several pending tefra partnership issues related to you and these issues will need to be resolved before appeals can consider an offer_in_compromise for you in both notices of determination the settlement officer verified that all requirements of applicable law and administrative procedure had been met the settlement officer also determined that the nftl filings were appropriate collection actions that balanced the need for the efficient collection of unpaid taxes with the legitimate concern that such actions be no more intrusive than necessary i standard of review opinion the secretary is required to provide a taxpayer with written notice of the filing of an nftl against the taxpayer’s property or rights to property sec_6320 the notice must also inform the taxpayer of his or her right to a cdp hearing before an impartial officer_or_employee of the appeals_office sec_6320 b at the cdp hearing the taxpayer may raise any relevant issue relating to the unpaid tax or the nftl including spousal defenses challenges to the appropriateness of the collection action and offers of collection alternatives sec_6320 sec_6330 the taxpayer may challenge the existence or the amount of the underlying tax_liability for any period only if he or she did not receive a notice_of_deficiency or did not otherwise have an opportunity to dispute the liability sec_6330 114_tc_604 following the hearing the settlement officer must determine whether proceeding with the proposed collection action is appropriate in making that determination the settlement officer is required to take into consideration whether the requirements of any applicable law or administrative procedure have been met any relevant issues raised by the taxpayer and whether the proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that the collection action be no more intrusive than necessary sec_6320 sec_6330 see also 117_tc_183 the court considers an underlying liability on review only if the taxpayer properly raised the issue during the cdp hearing sec_301_6330-1 q a- f3 proced admin regs see also 129_tc_107 petitioner did not raise the underlying liabilities for the years in issue during his cdp hearing where the validity of the underlying tax_liability is not at issue we review the settlement officer’s administrative determinations regarding nonliability issues for abuse_of_discretion sego v commissioner t c pincite abuse_of_discretion exists when a determination is arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir the court does not conduct an independent review and substitute its judgment for that of the settlement officer id if the settlement officer follows all statutory and administrative guidelines and provides a reasoned balanced decision the court will not reweigh the equities link v commissioner tcmemo_2013_53 at this court may review the settlement officer’s verification under sec_6330 without regard to whether the taxpayer raised it at the cdp hearing sec_6320 sec_6330 a see also 131_tc_197 supplemented by 136_tc_463 a settlement officer is required to base the notice_of_determination in part on the verification obtained under sec_6330 by ensuring that all legal requirements have been followed hoyle v commissioner t c pincite see also sec_6320 the sec_6330 verification is required for every determination hoyle v commissioner t c pincite ii scope of review absent a stipulation to the contrary an appeal in this case would normally lie with the u s court_of_appeals for the ninth circuit sec_7482 under ninth circuit precedent the scope of our review is generally limited to the administrative record see 568_f3d_710 9th cir adopting 439_f3d_455 8th cir rev’g 123_tc_85 aff’g in part as to this issue tcmemo_2006_ and aff’g in part vacating in part decisions in related cases sec_301_6330-1 q a-f4 proced admin regs defines the administrative record as appeals’ case file including any documents or materials relied upon by the appeals officer in making the determination under sec_6330 at trial petitioner offered as exhibit 3-p his counsel’s handwritten notes summarizing two telephone conversations he had on date with the collection offer specialist and acting general manager following the return of petitioner’s oic by the long beach group petitioner contends that these notes should be considered part of the administrative record because the conversation explained the long beach group’s reasons for returning petitioner’s oic and was not documented in the offer specialist’s or acting general manager’s case history notes we do not agree regardless of whether exhibit 3-p meets the business record exception for hearsay in rule of the federal rules of evidence the information contained in exhibit 3-p was not part of the administrative record before the settlement officer at the time she rendered her determination accordingly we will not look beyond the administrative record in resolving this case see eg coastal luxury mgmt inc v commissioner tcmemo_2019_43 at exhibit 3-p is not part of the administrative record and is outside the scope of our review see keller v commissioner f 3d pincite iii abuse_of_discretion a return of the oic sec_7122 authorizes the secretary to compromise any civil or criminal case arising under the internal revenue laws regulations implementing sec_7122 set forth three grounds for the compromise of a liability doubt as to liability doubt as to collectibility and promotion of effective tax_administration sec_301_7122-1 proced admin regs doubt as to collectibility exists where the taxpayer’s assets and income are less than the full amount of the liability id subpara the offer must include all unpaid tax_liabilities and periods for which the taxpayer is liable murphy v commissioner t c pincite see also internal_revenue_manual irm pt date pursuant to the authority granted in sec_7122 the secretary has developed guidelines and procedures to evaluate the adequacy of an oic including regulations the irm and other publications used by the irs see also revproc_2003_71 sec_2 2003_2_cb_517 the irm informs a settlement officer that the centralized offer_in_compromise coic unit determines whether an oic is processable irm pt date the holtsville coic unit determined that petitioner’s oic was processable petitioner argues that respondent violated the mandate of sec_6330 by agreeing with the offer specialist’s decision to return the oic and by basing her determination in part on the open tefra assessment for zelly when an oic is processable collection investigates the offer and can either accept it provide a recommendation to reject it or determine whether the offer should be returned to the taxpayer irm pt if a taxpayer is the subject of an open atat investigation consideration of the oic cannot proceed until the investigation is complete irm pt date a taxpayer’s offer is closed and the 24-month statutory period of automatic acceptance prescribed in sec_7122 ends when the coic unit returns a taxpayer’s oic irm pt date petitioner contends that the settlement officer in making her determination violated the statutory mandate because she erroneously deferred to the revenue_officer conducting the atat investigation we do not agree the long beach group investigated petitioner’s oic and determined that it should be returned due to an open atat investigation the long beach group’s decision also considered the total outstanding assessed tax_liability owed and the atat revenue officer’s attempts to identify petitioner’s assets and collect his unpaid tax_liabilities the settlement officer independently verified that the actions taken by the long beach group were proper according to irs guidance petitioner further argues that the settlement officer abused her discretion in sustaining the nftls on the grounds of open tefra audits he contends that the long beach group did not consider the open tefra audits in the oic investigation he argues that the settlement officer could take into consideration only what the long beach group considered in oic investigations irs employees including appeals_office settlement officers are directed to check for pending assessments including tefra proceedings irm pts a date if there is an open tefra_audit a settlement officer is directed to attempt to secure a withdrawal of the oic id pt a an oic may be returned if there is at least one open tefra case id pt alternatively petitioner argues that the settlement officer abused her discretion because he contends that there were no open tefra audits when the settlement officer rendered her decision under irs policy an oic cannot be accepted until all tefra issues have been resolved see id pt petitioner contends that the parties in the zelly proceeding had filed a stipulation of settled issues on date petitioner submitted his oic in part to compromise his tax_liability for this court did not enter a decision in zelly until after the settlement officer issued the notices of determination the irs could not assess the liability for zelly until after this court entered its decision therefore the settlement officer properly determined that petitioner’s oic should be returned because of the outstanding assessment of the zelly tefra proceeding sec_6320 and sec_6330 require a settlement officer to consider whether the proposed collection action balances the need for the efficient collection_of_taxes with the taxpayer’s legitimate concern that the collection action be no more intrusive than necessary the settlement officer followed the procedures set forth in the irm she properly verified that petitioner was the subject of an open and ongoing atat investigation and that there was at least one open tefra case pertaining to him before issuing the notices of determination the settlement officer also verified that the assessments for the years in issue were proper and that petitioner received all required notices pertaining to the nftl filings we find that the settlement officer did not abuse her discretion in sustaining the nftl filings due to the oic being returned to petitioner b oic tipra payment sec_7122 requires that the submission of any lump-sum oic be accompanied by a payment of of the offer amount any oic paid in five or fewer payments is considered a lump-sum oic sec_7122 the legislative_history of sec_7122 refers to the payment as a partial payment or down payment of the taxpayer’s liability h_r conf rept no pincite u s c c a n the payment of the offer amount is treated as a payment of tax rather than a refundable deposit under sec_7809 or sec_301_7122-1 proced admin regs see notice_2006_68 sec_1 2006_2_cb_105 under sec_7122 the taxpayer may specify how he or she wants their tipra payment applied by making the request in writing when he or she submits the oic notice_2006_68 sec_1 c b pincite if no such specification is made the irs will apply the tipra payment in the best interest of the government id on date petitioner submitted an oic of dollar_figure on the basis of doubt as to collectibility as required by sec_7122 petitioner included a payment of dollar_figure of the oic with the submission of his oic at the bottom of form_656 petitioner acknowledged that his tipra payment was nonrefundable and would not be returned to him if his oic was withdrawn rejected or returned petitioner contends that it was an abuse_of_discretion for respondent to return his oic and not refund the deposit he paid with his submission the payment submitted with a lump-sum oic is nonrefundable notice_2006_68 sec_1 see also 141_tc_349 petitioner acknowledged this when he submitted his oic and tipra payment we conclude that it was not an abuse_of_discretion for the settlement officer to retain petitioner’s tipra payment iv deemed acceptance of the oic petitioner contends that respondent did not formally reject his oic and therefore it is deemed accepted by operation of law under the provisions of sec_7122 which provides that an oic is deemed accepted if it is not rejected before months after it is submitted petitioner submitted his oic on date the long beach group correctly returned petitioner’s oic on date at which point his oic was considered closed see irm pt stating that the 24-month acceptance period provided in sec_7122 ends when an oic is rejected or returned accordingly petitioner’s oic is not deemed accepted by operation of law under the provision of sec_7122 v conclusion we conclude the settlement officer did not abuse her discretion we have considered all other arguments made and facts presented in reaching our decision and to the extent not discussed above we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
